Citation Nr: 1435084	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active service from August 1964 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

An April 2009 statement of the case (SOC) includes both the TDIU claim and a claim for compensation for a right eye disorder pursuant to the provisions of 38 U.S.C.A. § 1151.  The substantive appeal received in May 2009 acknowledged the SOC but indicated that the Veteran wishes to pursue only the claim for TDIU.

In July 2012, the Board remanded this matter for additional development. 

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the address used to mail the Veteran a copy of the Board's July 2012 Remand and a copy of the January 2013 supplemental statement of the case (SSOC) is incorrect.  Both correspondence were returned by the Post Office as undeliverable.  It appears that the Veteran's correct address was on file with a VA Medical Center (VAMC) as of November 2012.  See November 2012 VA compensation and pension inquiry.  Also, a February 2014 letter from the RO to the Veteran contains the same address that the VAMC had on file in November 2012; this letter has not been returned.  See Virtual VA file.  Thus, a remand is warranted for the AOJ to determine the Veteran's current mailing address and mail him copies of the Board's July 2012 Remand and January 2013 SSOC.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the July 2012 remand, the Board noted that the medical evidence of record shows that the Veteran has been diagnosed with coronary artery disease and that his separation document reflects service in "USARPAC" for 7 months.  In light of the regulatory changes amending 38 C.F.R. § 3.309(e) to add ischemic heart disease, including coronary artery disease, to the list of diseases associated with exposure to certain herbicide agents, the Board finds that the evidence raises a claim of entitlement to service connection for coronary artery disease.  This issue is inextricably intertwined with the Veteran's TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  In other words, an award of service connection for coronary artery disease may impact his TDIU claim.   However, the AOJ did not adjudicate the claim for service connection for coronary artery disease.  Hence, consistent with the prior remand, the AOJ must first adjudicate the claim for service connection for coronary artery disease that is inextricably intertwined with the TDIU issue on appeal.  

Also, in the July 2012 remand, the Board that there are outstanding VA records that have not been associated with the claims folder.  Specifically, the November 2008 rating decision and April 2009 SOC refer to a VA examination which took place on October 7, 2008, at the Columbus (Ohio) VA Ambulatory Care Center.  However, this examination report is not of record-in either the Veteran's physical VA claims folder or his Virtual VA file. (These documents incorrectly characterized the Columbus facility as a "VA Outpatient Clinic.")  Also, the most recent records from the Cleveland VAMC are dated December 2007.  Thus, updated VA treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  While, a July 2012 e-mail indicates that a search for these records was started, the AOJ did not associate with the claims file any additional records or a finding of unavailability.  Hence, consistent with the prior remand, the AOJ must conduct a search for all outstanding VA medical records and VA examination reports not associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address.  All efforts in this regard (including the results of such actions) should be documented in the claims folder.  See the November 2012 VA compensation and pension inquiry and a February 2014 letter from the RO to the Veteran in his Virtual VA file.  Then, using a current mailing address, send the Veteran a copy of the Board's July 2012 Remand and the January 2013 SSOC.  

2.  Obtain all outstanding medical records from the Cleveland VAMC since December 2007.  If any such records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.
 
3.  Contact the Columbus VA Ambulatory Care Center and request that the October 7, 2008 examination report referenced in the November 2008 rating decision and April 2009 SOC be provided for inclusion with the claims folder.  If the Columbus facility has no record of such an examination, a search for the examination report should be undertaken at any other appropriate VA facilities.  If the report cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide the examination report.

4.  Develop and adjudicate the claim for service connection for coronary disease.  Ensure that the Veteran and his representative are notified of any determination and advise them of the procedural and appellate rights.  All efforts to develop and adjudicate this claim must be documented in the claims file.  

5.  After ensuring that all requested development above has been completed, readjudicate the TDIU issue on appeal.  If this claim remains denied, the Veteran and his representative should be issued an SSOC and allow the appropriate time for response.  Then, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

